 1   Mark Punzalan (State Bar No. 247599)
 2   Email: mark@chanpunzalan.com
     Nicole Daryanani (State Bar No. 328068)
 3   Email: nicole@chanpunzalan.com
     CHAN PUNZALAN LLP
 4   22 Battery St., Suite 401
     San Francisco, CA 94111
 5
     Telephone: 650.362.4150
 6   Facsimile: 650.362.4151

 7   Counsel for Plaintiff
     ET Solar, Inc.
 8
     Leodis C. Matthews (State Bar No. 109064)
 9   Email: leodismatthews@zhonglun.com
     ZHONG LUN LAW FIRM LLP
10   4322 Wilshire Blvd Ste 200
     Los Angeles, CA 90010
11   Telephone: 323.930.5690
     Facsimile: 323.930.5693
12
     Counsel for Defendant
13   Sumecht Na, Inc.

14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17
18   ET SOLAR, INC.,                               Case No. 3:20-CV-06061-LB
     a California corporation,
19                                                 JOINT RESPONSE TO ORDER
                             Plaintiff,            GRANTING MOTION TO DISMISS [ECF
20
                                                   No. 28]
21                  v.

22   SUMECHT NA Inc., a Texas corporation
                                                   Action Filed: August 28, 2020
     doing business as SUMEC NORTH                 Judge: Hon. Laurel Beeler
23   AMERICA INC.,
24
            Defendant.
25
26
27

28

                         JOINT RESPONSE TO ORDER GRANTING MOTION TO DISMISS
                                        Case No. 3:20-CV-06061-LB
 1          In the Court’s December 16, 2020 Order Granting Defendant Sumecht NA Inc.’s Motion

 2   to Dismiss, the Court granted Plaintiff ET Solar, Inc.’s request for limited jurisdictional discovery.

 3   [Docket No. 28] The Court also ordered the parties to confer on a timeline for this discovery and

 4   the filing of any amended complaint and to update the court by January 7, 2021. After the

 5   conference of the parties’ counsel, the parties proposed the following schedule:

 6      •   Deadline for the Parties to Serve Limited Jurisdictional Discovery Requests - January 22,

 7          2021;

 8      •   Deadline for the Parties to Serve Responses to Limited Jurisdictional Discovery Requests -

 9          February 22, 2021;

10      •   Deadline for Plaintiff to File Amended Complaint - March 24, 2021.

11          During the parties’ conference, the parties also discussed ADR options to minimize

12   attorney fees, and by this submission, the parties hereby jointly request a referral to a magistrate

13   judge for an early settlement conference. However, because the person with settlement authority

14   for Defendant is located in China, Defendant intends to request a late afternoon start time for a

15   settlement conference. As such, if a settlement conference is not possible with this time constraint,

16   the parties are open to a mediation with a court-appointed mediator or through a private mediation

17   ordered by the Court.

18
                                              Respectfully submitted,
19
     Dated: January 7, 2021                   /s/Mark Punzalan
20                                            Mark Punzalan (State Bar No. 247599)
                                              Email: mark@chanpunzalan.com
21                                            Nicole Daryanani (State Bar No. 328068)
22                                            Email: nicole@chanpunzalan.com
                                              CHAN PUNZALAN LLP
23                                            22 Battery St., Suite 401
                                              San Francisco, CA 94111
24                                            Telephone: 650.362.4150
                                              Facsimile: 650.362.4151
25
                                              Counsel for Plaintiff
26                                            ET Solar, Inc.
27

28

                        JOINT RESPONSE TO ORDER GRANTING MOTION TO DISMISS
                                       Case No. 3:20-CV-06061-LB
 1

 2   Dated: January 7, 2021                    /s/Leodis Matthews
                                               Leodis C. Matthews (State Bar No. 109064)
 3                                             Email: leodismatthews@zhonglun.com
                                               ZHONG LUN LAW FIRM LLP
 4                                             4322 Wilshire Blvd Ste 200
                                               Los Angeles, CA 90010
 5                                             Telephone: 323.930.5690
                                               Facsimile: 323.930.5693
 6
                                               Counsel for Defendant
 7                                             Sumecht Na, Inc.
 8

 9

10
                                               ATTESTATION
11
              Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed concurs
12
     in this filing’s content and has authorized the filing.
13

14
     Dated: January 7, 2021                                    By: /s/Mark Punzalan
15                                                             Mark Punzalan
16

17

18

19

20

21

22

23

24

25

26

27

28

                        JOINT RESPONSE TO ORDER GRANTING MOTION TO DISMISS
                                       Case No. 3:20-CV-06061-LB
